Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the parent in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, lines 2-3 from last, is new relative to the parent.
As to claim 3, the last 2 lines, is new relative to the parent.
As to claim 4, lines 14-15, is new relative to the parent.
As to claim 5, last 2 lines, is new relative to the parent.

The ABSTRACT is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The last line of the ABSTRACT is new as compared to the parent application.
Applicant is required to cancel the new matter in the reply to this Office Action.

Applicant states that this application is a continuation or divisional application of the prior-filed application.  A continuation or divisional application cannot include new matter.  Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application, or otherwise overcome the new matter rejection:
As to claim 1, lines 2-3 from last is new relative to the parent.
As to claim 3, the last 2 lines is new relative to the parent.
As to claim 4, lines 14-15, is new relative to the parent.
As to claim 5, last 2 lines, is new relative to the parent.

 Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, “said drain current” (line 3 from last) current lacks antecedent basis.  Is such the “transistor current” (line11)?
As to claim 1, what is the difference between “lateral” (line 10) and “parallel” (line 10), if any?  They appear to be identical in meaning.
As to claims 1,4,5, it’s not clear how “lateral” is in any way different from “parallel”.  There is no apparent reference for a direction of current such that “lateral” direction may have a clear meaning.  The reference really can’t be related to the plane of the paper of the provided drawings of the application, as the drawing can be read at different angles.  In effect, it appears that “lateral” may very well have an identical meaning to “parallel”. (If Applicant states such to be the case, Applicant need only state is subsequent Remarks that the common term “lateral” means parallel, and then this point of rejection will be withdrawn)
  As to claims 1,4,5, it’s not clear how “vertical” is in any way different from “perpendicular”.  There is no apparent reference for a direction of current such that “vertical” direction may have a clear meaning.  The reference really can’t be related to the plane of the paper of the provided drawings of the application, as the drawing can be read at different angles.  In effect, it appears that “vertical” may very well have an identical meaning to “perpendicular”.  (If Applicant states such to be the case, Applicant need only state is subsequent Remarks that the common term “vertical” means perpendicular, and then this point of rejection will be withdrawn)
As to claim 1, “the change” (line 14) lacks antecedent basis.  Where is there a change in current in this claim?  Is the claim limited to a sensor that is both “biased” and is flexing (“flexible” (line 7) over time?  Such combination of biasing and flexing is not in the claim.
As to claim 1, how does a change in current magnitude determine “sensitivity” (line 15)?  The specification states that particular structure determines sensitivity.1  The claim does not appear to be consistent with the parent application.
As claim 1, this claim states that the “sensing elements” (lines 3 and last) are cantilevers in an FET device; yet, the specification states (Para 46) that the sensing elements are some type of “piezoelectric thin films” (possibly, in support structures 1004,1010?) that are an alternative to FET devices.  As such, it appears that claim 1 is mixing different embodiments (i.e. one with FET components, and the other with piezoelectric thin films).  What, if any single disclosed embodiment, is claim 1 directed to? 
As to claim 1, is the “edge” (line 4) really “of said one or more transistors” (italics added, line 4), and thus a portion of the transistor, or in the alternative, is the “edge” (line 4) a part of the “flexible sensing element” which is further defined as the cantilever?  Is appears that the same structure is being claimed twice, once as part of the transistors, and a second time as part of the sensing element/cantilever.
As to claim 1, the preamble calls for a “sensor” (i.e. a device), but the body’s use of “or more” (lines 2,3) suggests a plurality of unconnected elements, suggestive of a list.  A list of parts is not a device.  Thus, the claim in internally inconsistent.  One might properly state that claim 1 is limited to 2 identical, yet unconnected sensors.
As to claim  3, “the change” (line 2 from last) lacks antecedent basis.  Where is there a change in current in this claim?  Is the claim limited to a sensor that is actually being powered and measuring a varying variable condition over time?
As to claim 3, how does a change in current determine “sensitivity” (last line)?  The specification states that particular structure determines sensitivity.  The claim is not consistent with the parent application.2
As to claim 4, the preamble calls for a “sensor” (i.e. a device), but the body’s use of “or more” (lines 2,3) suggests a plurality of unconnected elements, suggestive of a list.  A list of parts is not a device.  Thus, the claim in internally inconsistent.  
As to claim 4, “said drain current” (line 14) lacks antecedent basis.  Is such the “transistor current”?
As to claim 4, what is the difference between “lateral” (line 10) and “parallel” (line 10), if any?  They appear to be identical in meaning.
As to claim 4, “the change” (line 14) lacks antecedent basis.  Where is there a change in current in this claim?  Is the claim limited to a sensor that is both “biased” and flexing over time, and change is somehow inherent?
As to claim 4, how does a change in current determine “sensitivity” (line 15)?  The specification states that particular structure determines sensitivity.  The claim is not consistent with the parent application.3
As claim 4, this claim states that the “sensing elements” (lines 3 and 17) are proof masses in an FET device; yet, the specification states (Para 46) that the sensing elements are some type of “piezoelectric thin films” (possibly, in support structures 1004,1010?) that are an alternative to FET devices.  As such, it appears that claim 4 is mixing different embodiments (i.e. one with FET components, and the other with piezoelectric thin films).  What, if any single disclosed embodiment, is claim 4 directed to? 
As to claim 4, is the “edge” (line 4) really “of said one or more transistors” (italics added, line 4), and thus a portion of the transistor, or in the alternative, is the “edge” (line 4) a part of the “flexible sensing element” (line 17) or “cantilever” (line 16)?  Is appears that the same structure is being claimed twice, once as part of the transistors, and a second time as part of the sensing element/cantilever.
As to claim 5, the preamble calls for a “sensor” (line 1) (i.e. a device), but the body’s use of “or more” (lines 2,3) suggests a plurality of unconnected elements, suggestive of a list of parts.  A list of parts is not a device.  Thus, the claim in internally inconsistent.  
As to claim 5, “said drain current” (line 14) lacks antecedent basis.  Is such the “transistor current” (line 11)?
As to claim 5, what is the difference between “lateral” (line 10) and “parallel” (line 10), if any?  They appear to be identical in meaning.
As to claim 5, “the change” (line 14) lacks antecedent basis.  Where is there a change in current in this claim?  Is the claim limited to a sensor that is both “biased” and flexing over time, and change is somehow inherent?
As to claim 5, how does a change in current determine “sensitivity” (line 29)?  The specification states that particular structure determines sensitivity.  The claim is not consistent with the parent application.4
As claim 5, this claim states that the “sensing elements” (lines 3 and 17) are proof masses in an FET device; yet, the specification states (Para 46) that the sensing elements are some type of “piezoelectric thin films” (possibly, in support structures 1004,1010?) that are an alternative to FET devices.  As such, it appears that claim 5 is mixing different embodiments (i.e. one with FET components, and the other with piezoelectric thin films).  What, if any single disclosed embodiment, is claim 4 directed to? 
As to claim 5, is the “edge” (line 4) really “of said one or more transistors” (italics added, line 4), and thus a portion of the transistor, or in the alternative, is the “edge” (line 4) a part of the “flexible sensing element” (line 17) or “cantilever” (line 16)?  Is appears that the same structure is being claimed twice, once as part of the transistors, and a second time as part of the sensing element/cantilever.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elsner et al DE 10019408 teach use of FET to measure acceleration.  The gate moves perpendicular to the direction of the transistor current.
Zang et al 5,903,038 teach use of FED to measure acceleration.  The gate moves perpendicular to the direction of the transistor current.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh D Patel, can be reached at telephone number 572-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2855                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The ABSTRACT repeats such, but Undersigned notes that no such statement is anywhere in the parent application ‘133.  This application is a Divisional of the parent, but the disclosures are different to this extent.  Is the ABSTRACT and claim somehow inherent in the disclosure of the parent application?
        2 The ABSTRACT repeats such, but Undersigned notes that no such statement is anywhere in the parent application ‘133.  This application is a Divisional of the parent, but the disclosures are different.  Is the ABSTRACT and claim somehow inherent in the disclosure of the parent application?
        
        3 The ABSTRACT repeats such, but Undersigned notes that no such statement is anywhere in the parent application ‘133.  This application is a Divisional of the parent, but the disclosures are different.  Is the ABSTRACT and claim somehow inherent in the disclosure of the parent application?
        
        4 The ABSTRACT repeats such, but Undersigned notes that no such statement is anywhere in the parent application ‘133.  This application is a Divisional of the parent, but the disclosures are different.  Is the ABSTRACT and claim somehow inherent in the disclosure of the parent application?